DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/10/2021 have been fully considered but they are not persuasive.
	Applicant argues that De Wall fails to disclose the claimed feature that a dot pattern is “recorded so that ink ejected from a nozzle of the first nozzle row, and ink ejected from a nozzle of the second nozzle row overlap” (pages 4-5 of remarks).
	Applicant first attempts to support this argument by referencing the manner in which De Wall forms the test pattern shown in Fig. 3b.  Applicant states that “dot group 4 is recorded by one nozzle, and the dot groups 1-3 and 5-8 are recorded by the different nozzle that is different from and replaces the one nozzle, to detect a malfunctioning nozzle” (page 6 of remarks).  However, Applicant fails to expound on why such a teaching might preclude De Wall from disclosing the claimed feature, especially since the claims do require ink ejection from different nozzles.
	Applicant then attempts to support the argument by providing a hypothetical teaching from De Wall.  Here, it seems that Applicant’s argument is based on a hypothetical situation in which De Wall’s nozzle under investigation (here, nozzle 313) and De Wall’s compensating nozzle (here, nozzle 323) both eject ink to form the same dot group (pages 6-7 of remarks).  However, it is not clear how such a hypothetical situation applies to the prior art rejection at hand.
In light of the above, Applicant's arguments fail to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the 

	Although not expressly laid out in the arguments, it appears that Applicant may disagree with the claim that De Wall’s dot groups “overlap.”  To be clear, De Wall teaches that each of the printed rows of dot groups contain a dot group printed by a nozzle under investigation and a dot group printed by a compensating nozzle (paragraphs 10, 48).  In other words, each of the printed rows of dot groups shown in Fig. 3b has at least one dot group printed by a nozzle under investigation and a dot group printed by a compensating nozzle.  Each of these printed rows, then, contains “ink ejected from a nozzle of the first nozzle row” (e.g. one of nozzles 311-318 from nozzle row 302) and “ink ejected from a nozzle of the second nozzle row” (e.g. one of the compensating nozzles 321-328 from nozzle row 303).  Therefore, ink ejected from De Wall’s nozzle row 302 overlaps the ink ejected from nozzle row 303, at least because both dot groups are printed along and overlap the main scanning direction (horizontally, in Fig. 3b).  Moreover, the inks overlap because the dot groups are disclosed as being “concatenated” so as to form a “continuous line” (paragraph 49).  Examiner notes that the current claim language does not indicate the manner in which the inks “overlap.”  Therefore, the claims must be interpreted using the broadest reasonable interpretation in light of Applicant’s disclosure.

Claim Objections
Claim 6 is objected to because of the following informalities:  please change the recitation of “print date” (line 2 of the claim) to “print data” to correct a minor grammatical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by De Wall (US 2009/0225115 A1).
Regarding claims 1 and 5:
	De Wall discloses a recording device comprising:
a recording head (print head 301) in which a plurality of nozzle rows are arranged in a predetermined direction (horizontally, in Fig. 3a) that include a first nozzle row (302) including a plurality of nozzles (nozzles 311-318) for ejecting ink having a predetermined color (Fig. 3a), and a second nozzle row (303) including a plurality of nozzles (nozzles 321-328) for ejecting ink having an identical color to the predetermined color (paragraph 47 & Fig. 3a); and
a control unit (“drive circuit”) configured to control ejection of ink by the nozzles (paragraph 47),
wherein the control unit, when a test pattern (test pattern 81) for an inspection of a missing dot due to an ejection defect of the nozzle is recorded on a recording medium 
Regarding claim 4:
	De Wall discloses all the limitations of claim 1, and also that the control unit records the dot pattern such that ink ejected from a nozzle of the first nozzle row and ink ejected from a nozzle of the second nozzle row overlap (paragraphs 50, 58 & Fig. 3b), with the nozzle of the first nozzle row and the nozzle of the second nozzle row being at an identical position in a direction orthogonal to the predetermined direction (Fig. 3a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Wall (US 2009/0225115 A1) in view of Abrott (US 2008/0079763 A1).
Regarding claim 2:
De Wall disclose all the limitations of claim 1, and also that the control unit records the dot pattern so that ink ejected from a nozzle of the first row, and ink ejected from a nozzle of the second row overlap (paragraphs 50, 58 & Fig. 3b).
	De Wall does not expressly disclose that the second row does not correspond to a nozzle row adjacent to the first nozzle row in the predetermined direction.
	However, Abrott discloses a recording device that are able to meet speed, quality and resolution requirements (paragraph 24) by using a recording head (one of print heads 44A/44B) in which a nozzles from a second nozzle row (one of K nozzle rows), which does not correspond to a nozzle row adjacent to a first nozzle row in a predetermined direction (another of K nozzle rows), are used to compensate for nozzles of the first nozzle row (paragraphs 24, 27 & Figs. 3A/B).
	Therefore, at the time of filing, if would have been obvious to a person of ordinary skill in the art to utilize a recording head of the type disclosed by Abrott, so as to meet various speed, quality, and resolution requirements.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Wall (US 2009/0225115 A1) in view of Yoshida (US 6443554 B1).
Regarding claim 3:
	De Wall discloses all the limitations of claim 1, and also that the recording head has a configuration in which a plurality of nozzle rows (302, 303) are arranged in the predetermined direction (Fig. 3a), and
	the control unit records the dot pattern so that ink ejected from a nozzle of the first nozzle row, and ink ejected from a nozzle of the second nozzle row overlap (paragraphs 50, 58 & Fig. 3b).
	De Wall does not expressly disclose that the first nozzle row and the second nozzle row are included in separate head chips.
However, Yoshida disclose a recording device comprising a recording head (head assembly 110) that comprises a plurality of head chips (nozzle units 100), wherein first and second nozzle rows, which are both configured to eject ink of the same color, are provided on separate head chips (Fig. 6).  Yoshida teaches that such a configuration prevents deterioration in printing quality (col. 1, lines 59-63).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to utilize Yoshida’s recording head configuration in De Wall’s recording device.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Wall (US 2009/0225115 A1).
Regarding claim 6:
	De Wall discloses all the limitations of claim 1, and also that when the test pattern is recorded on the recording medium, the control unit records the dot pattern so that ink ejected from the nozzle of the first nozzle row and ink ejected from the nozzle of the second nozzle row overlap (paragraphs 49-50, 58 & Fig. 3b).
	De Wall does not expressly disclose that the control unit allocates an identical print data to the nozzle of the first nozzle row and the nozzle of the second nozzle row.
	However, De Wall also discloses that each dot pattern consists of a group of ink drops so as to produce a pattern having a predetermined height and width (paragraphs 23, 48).
	Therefore, it would have been obvious to a person of ordinary skill in the art to configure De Wall’s control unit such that, when the test pattern is recorded, it allocates identical print data, which defines ejection or non-ejection of the ink for each pixel of the dot patterns, to the nozzle of the first nozzle row and the nozzle of the second nozzle row, such that both nozzles record the desired dot pattern having the predetermined height and width.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455.  The examiner can normally be reached on Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853